Citation Nr: 1517732	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-29 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for coronary artery disease (CAD), from October 9, 1998 to October 17, 2008.

2.  Entitlement to a compensable rating for a chest scar secondary to coronary artery disease, from October 9, 1998 to October 17, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  He passed away in October 2008.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The appellant has standing in this claim as a Nehmer class member.  See 38 C.F.R. § 3.816.  She testified at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2015.  

The issue of entitlement to a rating greater than 10 percent for coronary artery disease, from October 9, 1998 to October 17, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's chest scar was asymptomatic and did not cause any limitation of function.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a chest scar secondary to coronary artery disease have not been satisfied at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.118, Diagnostic Code 7801-7806 (pre August 30, 2002, and effective August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  More specifically, this case arose when, pursuant to an order of the U.S. District Court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991) the RO, of its own accord, undertook a special review of the file to determine whether retroactive benefits were warranted based on the additions, effective August 2010, of ischemic heart disease (IHD), Parkinson's disease, and B-Cell/Hairy Cell Leukemia to the list of diseases presumed to be caused by exposure to an herbicide agent such as Agent Orange under 38 C.F.R. § 3.309(e) (2014).  In the September 2011 rating decision, the RO determined that entitlement to retroactive benefits had been established.  The RO assigned the Veteran's scar a noncompensable rating.  The appellant perfected an appeal of the rating assigned for the scar.

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified as potentially relevant have been obtained and associated with the claims file for consideration.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  The appellant has not identified any other records or evidence she wants to submit or have VA obtain.

While the appellant testified that the Veteran received Social Security benefits, she stated that, to the best of her knowledge, this was based upon the Veteran's posttraumatic stress disorder.  Thus, the Social Security records are irrelevant to this claim and need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

A VA examination was not performed with regard to the Veteran's scar, however, one is not needed to fairly decide the scar claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, unfortunately, the Veteran has passed away and the rating period involves a period prior to his death, that is, from October 1998 to October 2008.  Further, as discussed below, there is sufficient evidence already in the file to conclude that the Veteran's scar was asymptomatic and did not cause any limitation of function.  Therefore, no additional development is required in this regard.

In light of the above, the appellant has had a meaningful opportunity to participate in the processing of her claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Compliance with Hearing Officer's Duties

The appellant testified at a hearing before the undersigned in February 2015.  Under 38 C.F.R. § 3.103(c)(2) (2014), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record. Id. at 496-97.

At the hearing, the appellant had an opportunity to provide testimony in support of her claim, facilitated by questioning from the undersigned and her representative.  The VLJ explained the issue on appeal.  She also explained how disability ratings are assigned.  There is no indication that any outstanding evidence exists that might provide additional support for the claim.  Therefore, in light of the appellant's testimony at the hearing, to include that the Veteran's chest scar was asymptomatic, and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under 38 C.F.R. § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

III. Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 and again in October 2008.  See 67 Fed. Reg. 49490 -99 (July 31, 2002); 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  In this case, the Veteran's scar was service connected effective October 9, 1998 to October 17, 2008.  Therefore, only the versions of the schedular criteria effective prior to October 23, 2008 are applicable.  See id.; see also 38 C.F.R. § 4.118 (providing, in pertinent part, that an award based on the current criteria will in no case be effective before October 23, 2008); VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).

When the rating criteria are revised during the course of a claim and appeal, VA must determine the rating to be assigned, taking into consideration both the revised and unrevised criteria and assigning the rating based on the criteria most favorable to the claimant, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change unless retroactive application has been specifically authorized.  See id. 

Scars that are not located on the head, face or neck are rated under DC 7801 to DC 7805.  Under the criteria that took effect prior to August 30, 2002, compensation is warranted for scars are the result of a third degree burn that exceed an area or areas of six square inches (38.7 square centimeters) (DC 7801); are the result of a second degree burn that involves an area or areas approximating one square foot (0.1 square meters) (DC 7802); are superficial and poorly nourished with repeated ulceration (DC 7803); or are superficial, tender, and painful on objective demonstration (DC 7804).  38 C.F.R. § 4.118, DCs 7801-7804 (1996).  In addition, the pre-August 30, 2002, criteria direct that scars not otherwise ratable under the other diagnostic codes are to be evaluated on the basis of limitation of function of the affected part.  Id., DC 7805.

Under the criteria that took effect on August 30, 2002, compensation is warranted for scars that are deep or that cause limited motion (DC 7801); are superficial and that do not cause limited motion (if they exceed an area or areas of 144 square inches (929 sq. cm.)) (DC 7802); are superficial and unstable (DC 7803); or are superficial and painful on examination (DC 7804).  38 C.F.R. § 4.118, DCs 7801-7804 (2003).  Finally, under the version of DC 7805 in effect on August 30, 2002, scars may be rated on limitation of function of the affected part.  Id., DC 7805.

In September 1996, the Veteran had quintuple bypass surgery.  An October 1996 private treatment record shows that the Veteran had a normal cardiology examination and that, although he had some mild tenderness at the internal mammary harvest site, he was stable status post bypass surgery.  

An October 1997 private treatment record states that the Veteran had no cardiac symptoms other than a sore chest at the site of the incision.

There are numerous private and VA treatment records associated with the Veteran's claims folder.  However, none of these records show that the Veteran made any complaints concerning his chest scar, nor are there any objective findings concerning the scar.

At the February 2015 hearing, the appellant testified that the Veteran had no symptoms associated with his chest scar.

The preponderance of the evidence weighs against assignment of a compensable rating for the Veteran's chest scar during the time period on appeal.  As it is not the result of third and second degree burn scars, the pre-August 30, 2002 criteria of DCs 7801 and 7802 are not applicable.  Likewise, a compensable rating is not warranted under the pre-August 30, 2002 criteria of DCs 7803 and 7804 because, while the scar was superficial, there is no evidence that it was poorly nourished with repeated ulceration or tender and painful on objective demonstration.  Lastly, the evidence does not show that the Veteran's scar caused limitation of function of any affected part; therefore, the pre-August 30, 2002 version of DC 7805 is also not applicable.  Based on the preceding evidence, the Board finds that the Veteran's scar is not entitled to a compensable rating pursuant to the pre-August 2002 rating criteria for scars.

Similarly, the Veteran's scar is noncompensable under the rating criteria in effect as of August 30, 2002.  First, there is no evidence that the scar was at least 39 square centimeters, the minimum requirement for a compensable rating under DC 7801.  In addition, the scar is noncompensable under DC 7802 because there is no evidence that it was at least 929 square centimeters.

Moreover, there is no evidence that the scar was either unstable or painful, thus it is noncompensable under DC 7803 or DC 7804.  In fact, the appellant testified in the February 2015 hearing that the Veteran experienced no symptoms related to his scar.  Finally, the scar is noncompensable under DC 7805 because there is no evidence of limitation of function.  Thus, the criteria for a compensable rating under either version of DC 7801-7805 have not been met or approximated at any point during the time on appeal.

As there is no evidence showing that the Veteran's chest scar approximated the criteria for a compensable rating at any point during the time period on appeal, staging is not warranted for the time period under review.  See Fenderson, 12 Vet. App. at 126.

Finally, the Board considered whether the claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In this case, the Board finds that referral for extraschedular consideration is not warranted for the chest scar claim.  As discussed above, the Veteran's scar was asymptomatic.  Thus, the Board finds that the Veteran did not have any symptoms or functional limitations not accounted for in the assignment of a noncompensable rating for the scar under the schedular criteria.  See Thun, 22 Vet. App. at 115.  

Accordingly, there is no evidence indicating that the Veteran's scar presented "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, the evaluation of the Veteran's chest scar will not be referred for extraschedular consideration.  See id.


ORDER

Entitlement to a compensable rating from October 9, 1998 to October 17, 2008 for a chest scar secondary to coronary artery disease is denied.


REMAND

Concerning the claim for a higher rating for the Veteran's CAD, a VA medical opinion was obtained in April 2012.   The examiner reviewed the claims folder and concluded that a June 11, 2008 procedure (i.e., Adenoscan Cardiolite Test) contained significant and multiple errors.  The examiner stated:


The test which was reportedly done was an Adenoscan Cardiolite test.  These tests are not exercise tests.  Despite this the report was provided on a summary sheet entitled exercise stress test report.  It would appear that the report was machine-generated on the wrong form using the wrong software employing input data for a chemical and not an exercise stress test.  This would explain why the METs were reported as "1.00" which would otherwise be an absurd entry to make.  A METs level of 1.00 corresponds to total rest and therefore implies the inability to generate any physical movement whatever.  Since the test was almost certainly a chemical stress test the value entered for minutes exercised would either have not been entered or entered as zero.  The software would then have provided a result of 1.00 since that would be the least possible result and would likely be the software s default value.  The statement in the report that the patient exercised for 7:08 minutes (the actual values after the decimal point are difficult to read and might be incorrect) probably was generated from the entered data for test start and test stop times. A close reading of the report demonstrates that some entries were capitalized while others were in plain text.  The plain text appears to be templated while the capitalized entries were likely entered by the tester.  Since the wrong form was used the data for stop and start times were entered in the field.  

The examiner further stated that there was no other evidence indicating that the Veteran was exercised for this test and that, therefore, there was no way of interpreting exercise-based METs on the provided report.  The examiner reviewed the claims folder for other evidence which might provide guidance for an estimation of METs, but was unable to provide an estimation.  

Of note, the VA examiner stated that an attribution of METs was theoretically possible, noting that to provide such an opinion two additional pieces of information not found in the claims folder would be required:  (1) a corrected copy of the 6/11/2008 procedure note; and (2) a statement from the Veteran's physicians or other qualified individuals who might be able to relate a history of the Veteran's exercise capacity as limited by cardiac symptoms.  Absent this information, the examiner stated that he could only assign METs with unsupported speculation.  Accordingly, on remand the appellant should be provided an opportunity to provide this information.  Thereafter, the claims folder should be returned to the VA examiner for a supplemental opinion.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining appropriate consent from the appellant, make arrangements to obtain a corrected copy of the 6/11/2008 procedure note (i.e., Adenoscan Cardiolite Test).  Specifically, provide Wayne Marlowe, M.D. and/or Allen Cornish, III, M.D. with a copy of the 6/11/2008 procedure note and a copy of the April 2012 VA examiner's opinion.  Dr. Marlowe and/or Dr. Cornish, or another doctor associated with the practice, should be asked to review the 6/11/2008 procedure note and the April 2012 VA examiner's opinion explaining why he believed that the report contained errors.  The doctor(s) should then provide a corrected copy of the 6/11/2008 procedure note, and/or any additional information that would be helpful in interpreting the report, to the RO.  

The doctor(s) should also be asked to relate a history of the Veteran's exercise capacity as limited by his cardiac symptoms, for the time period from October 1998 to October 2008, to the extent possible.  

2.  Ask the appellant to provide a statement describing a history of the Veteran's exercise capacity as limited by his cardiac symptoms.  She should also be provided an opportunity to submit a statement from the Veteran's physicians or other qualified individuals concerning this same matter.

3.  Thereafter, return the claims folder the April 2012 VA examiner for a supplemental opinion.  If the April 2012 VA examiner is not available, then another examiner with expertise in cardiology should be asked to review the claims folder and provide the opinion.

Based upon a review of the claims folder, the examiner should provide an estimation of METs for the time period from October 1998 to October 2008.  In providing this opinion, the examiner should consider the complete record, to include, but not limited to, the following:

*A February 1997 private treatment record reflects that the Veteran reported that he could walk two to two and a half miles before experiencing pain where he had fractured his ankle prior to his bypass surgery (the ankle injury).

*  In a July 1997 private treatment record the Veteran complained of experiencing soreness after having moved 40 pound bags of gravel.  This was the first heavy lifting the Veteran had done after his bypass surgery and the physician stated that it was probably a muscle strain and that it certainly did not sound like it was cardiac in origin.  

*  An October 1997 private treatment record states that the Veteran was taking medicine related to his CAD but that he had no cardiac symptoms other than a sore chest at the site of the incision.

* In an October 1998 VA treatment record, the Veteran's physician stated that the Veteran never had chest pain or shortness of breath and that he did not complain of any problems from a cardiac standpoint.

* A November 1998 private treatment record states that the Veteran had no problems post bypass, he was exercising regularly, he had no specific cardiovascular problems, and that his status post bypass surgery was stable.  In addition, the Veteran had a METS level of 10.

*  At an August 2000 hearing, the Veteran testified that he did take medication for his CAD but that he was not experiencing any symptoms related to his CAD.  He testified that he did not have shortness of breath, difficulty walking extended periods, or problems going up a flight of stairs.

* A September 2003 VA treatment record shows that the Veteran's estimated ejection fraction was 60 percent.

* A September 2003 VA examination report showing that the Veteran reported that he operated a lawn mowing service without other employees and had no chest pains since his surgery.

* The November 2004 VA examination report wherein the Veteran stated that he was self-employed in lawn maintenance and did all of the work himself.

* October 2004, May 2005, January 2006, September 2006, May 2007, and March 2008 VA treatment records state that the Veteran's CAD was stable.

*  In May 2006 and April 2007 VA treatment reports the Veteran reported feeling more fatigued.  

*  The June 11, 2008 Adenoscan Cardiolite Test and/or any corrected copy of this report.

*  A July 2008 private treatment record reflecting that the Veteran began experiencing dizziness.  He was diagnosed with a brain tumor just a couple of days later.  In another July 2008 private treatment record, the Veteran denied any significant fatigue, chest pain or shortness of breath.  An August 2008 private treatment record reflects that the Veteran was no longer having dizzy spells.  The Veteran continued to deny any new chest pains or shortness of breath in August and September 2008 private treatment records.

*  The appellant's lay statements, to include her testimony provided at the Board hearing in February 2015 (i.e., that the Veteran was very easily tired, did not exercise in the same way after the bypass surgery, and that he seemed to take a nap every day).  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.  If an opinion cannot be expressed without resort to speculation, the examiner must discuss why such is the case.  The examiner must indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


